Tilzer, J.
(dissenting). I agree with the dissenting opinion of Mr. Justice Nunez but would reverse for still an additional reason. The testimony established that the plaintiff, who voluntarily entered upon the roof without proper authorization, had previously attended numerous fires, being permitted to ride on the fire truck and assist New York City firemen in ground-level activities. Further, plaintiff also served as a volunteer fireman in New Jersey, which also involved fire fighting training. It is therefore apparent that plaintiff was aware of and appreciated the dangers involved when he voluntarily took it upon himself to climb to the roof of a five-story building, at night, and engage in fire fighting activities. And, the risks which were knowingly assumed, included not merely the possibility of being burned or of the building collapsing, but also the possibility that the plaintiff would trip over equipment or even fall off the roof. Indeed, the plaintiff admitted that he knew that fire fighting is dangerous and he acknowledged that he was aware that firemen have been injured in various ways, including “ [falling] down and injur [ing] [themselves] one way or another.” As stated in the dissenting opinion of the late Mr. Justice Quinn in the Appellate Term, “ The most obvious risk to be guarded against in ascending to the unfamiliar roof of a building at night is the danger of falling off ”. I therefore *159believe that as a matter of law the evidence established that plaintiff assumed the risks which resulted in the accident and accordingly, the complaint should have been dismissed. (Eufemia v. Pacifico, 24 A D 2d 673.)
Nor was there any evidence which could support the conclusion that plaintiff was given an assurance of safety when he was told to leave the roof, and accordingly, that he should be relieved from his own voluntary exposure to the risks which caused the injuries. The plaintiff merely stated that when Officer Scollan told plaintiff to leave the roof the officer merely pointed in a general direction and did not point to anything in particular. Accordingly, it is clear, as admitted by the plaintiff, that he was not directed as to the means of egress or any path to follow. It was therefore established that plaintiff was not relying upon an assurance of safety when he attempted to leave the roof and it must be concluded as a matter of law that plaintiff’s unfortunate accident was not only the result of his own contributory negligence, but as above noted, plaintiff assumed the risks and dangers involved in his actions and hence, the defendant cannot be held liable. (See Distinction between Assumption of Risk and Contributory Negligence, Ann. 82 ALR 2d 1218.)